DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/28/2018 is acknowledged.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/6/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,588,392. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17, line 4, “a detangling device” it appears applicant is referring to “a fiber detangler“ as cited in the preamble, if so then the claim should recite, - -the fiber detangler- - to make the scope clear. Otherwise it is unclear if "a detangling device" is referring to a second device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 8, 9, 17, and 19 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Robbins et al. (US 6,450,980).
Robbins et al. discloses a detangling device comprising a handle (10) having an upper portion (14) and a lower portion (16); and a plurality of arced tines (22, 24, 26, 28) connected to the lower portion of the handle along a first periphery extending around the lower portion of the handle, the arced tines arcing inwardly with respect to a center of the lower portion of the handle (col. 2, lines 57-63), each arced tine of the plurality of arced tines comprising an arced flexible member; a base (see Figure 8) situated at a proximal end of the arced flexible member, the base being connected to the lower portion of the handle (see Figure 8); and a tip (30) situated at a distal end of the arced flexible member, the arced flexible member having an elongated arced profile between the base and the tip (see Figure 1). The arced flexible member has a stronger tine resistance when flexed outwardly than inwardly (col. 2, lines 63-70). The plurality of arced tines (22-28) and the lower portion of the handle are integral (see Figure 8; col. 4, lines 15-25). The first periphery comprises a peripheral surface that extends along a circular path around the lower portion of the handle (see Figure 2). When inserted into a tangled bunch of fibers, the plurality of arced tines are capable of penetrating through the tangled bunch of fibers, and when moved in a first direction perpendicular to a direction of insertion into the tangled bunch of fibers, a first portion of arced tines of the plurality of arced tines flex inwardly, which accentuates the elongated arced profile of the arced flexible member of each of the arced tines of the first portion, and a second portion of the arced tines of the plurality of arced tines flex outwardly, which one of decreases, eliminates, and inverts the elongated arced profile of the arced flexible member of each of the arced tines of the second portion of arced tines (col. 2, lines 63-70). The fibers comprise one of hair and fur (i.e. head or scalp would encompass the user’s hair).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (US 6,450,980) in view of NPL Octopus Massager submitted by applicant.
Robbins et al. discloses the claimed invention except for each arced tine of the plurality of arced tines is tapered from the base to the tip wherein a thickness of each arced tine proximal to the base is thicker than a thickness of the arced tine proximal the tip. Octopus Massager teaches a head and scalp massager having a plurality of arced tines that are tapered from the base to the tip wherein a thickness of each arced tine proximal to the base is thicker than a thickness of the arced tine proximal to the tip (see Figure 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the tines of Robbins et al. be tapered as taught by the Octopus Massager to allow for flexibility and easier scalp penetration. Further Robins et al. does not disclose the lower portion of the handle having a plurality of tine retainers situated proximal to the first periphery the base of each arced tine of the plurality of arced tines being coupled to a corresponding tine retainer of the plurality of tine retainers.  Octopus Massager teaches the lower portion of the handle having a plurality of tine retainers situated proximal to the first periphery the base of each arced tine of the plurality of arced tines being coupled to a corresponding tine retainer of the plurality of tine retainers (see Figure 2 on page 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the handle of Robbins et al. comprise tine retainers as taught by Octopus Massager to help hold and retain the tines into the handle.
Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (US 6,450,980).
Robbins et al. disclose the claimed invention except for the arced flexible member of each arced tine of the plurality of arced tines being comprised of a material having a torsional modulus of elasticity such that when the handle is twisted 360 degrees, the arced flexible member of each arced tine being twistable at least 90 degrees between the base and the tip without permanent deformation.  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the arced flexible member be comprised of a material having a torsional modulus of elasticity such that when the handle is twisted 360 degrees, the arced flexible member of each arced tine being twistable at least 90 degrees between the base and the tip without permanent deformation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Furthermore, it is noted that applicant’s specification states that material for the arced tines include “steel, aluminum, other suitable metals” Robbins et al. disclose the tines being made from metal or metal alloys (col. 2, lines 60-63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
9/14/2022